The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 9-11 are allowable. Claims 9-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 11/1/21, is hereby withdrawn and Claims 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-11 and 28-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Cushwa et al. (Cushwa; US 2016/0284178) discloses a door barricade alert system including a door barricade device, a sensor, and a communication system. Cushwa teaches a door locking member that is a barricade (10 of Figs 1-2) wherein the door-locking member is a barricade that is configured to restrict movement of a door following removal of the door-locking member from the storage container ([0010]), and a sensor assembly (including 80, 82 of Figs 3-4) associated with the door-locking member, wherein the sensor assembly is configured to detect removal of the door-locking member from the storage container ([0020] a contact, RFID chip and reader, or other device may be associated with the barricade device 10 so that when it is removed from the storage location, an alert is sent through the communication system 84 to a target 28; [0026] storage location (hanging on a wall, nested within a wall bracket, inside a secure box, etc.)).
Larson et al. (Larson; US 2009/0153291) discloses a door security apparatus (Abstract) comprising: a storage container (110 of Fig 3 lockbox); a door-locking member ([0023] key to the door) removably disposed within the storage container ([0023] lockbox 110 houses a key to the door); and a sensor assembly ([0054] including 212, 214 and removable token) associated with the door-locking member, wherein the sensor assembly is configured to detect removal of the door-locking member from the storage container ([0057] automated detection of key removal).
While Cushwa and Larson disclose door security apparatus with sensor technology, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of wherein the storage container is an unsecured container; and wherein a portion of the door-locking member is configured to extend outside of the storage container while the door-locking member is engaged with the storage container, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685